McAdam, J.
The summons served herein was issued against “ George Williard,” and was changed by dhe process server-in pencil. The name “George Williard” was stricken out by aline run through it and the name “K. Litzen” was substituted for it, and the process, as altered, was then and there served upon the defendant. The defendant moves to set aside the summons for this irregularity. The practice complained of is one not to be commended. A process server has no roving commission to strike out the names of defendants from process and insert instead the name of any person he sees fit to select. The process of the court, if allowed to be used in this irresponsible way, would be liable to gross abuse. Such *375liberties should be confined to the attorney or his managing clerk.
Motion to set aside granted.